DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
In the REMARKS filed on 16 JANUARY 2022, Applicant has amended the independent Claims 1 and 17 to further define the invention.  
Current pending claims are Claims 1-20.  Claims 21-24 remain cancelled. 
Response to Amendment
Applicant’s arguments, see REMARKS, filed 16 JANUARY 2022, with respect to the claim objection, the 112(b) rejections and the art rejections have been fully considered and are persuasive.  The claim objection, the 112(b) rejections and the art rejections has been withdrawn. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03 JANUARY 2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The Examiner has reannotated the IDS filed on 03 JANUARY 2022.  The Foreign Patent Document listed as WO 1990/011305 A1 is incorrect as it is not the FOR document submitted.  The annotated IDS corrects the document number to be WO 99/11305.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LAERMER, US Publication No. 2014/0322100 A1.
Applicant’s invention is drawn towards a device, a fluid processing cassette. 
Regarding Claim 1, the LAERMER reference discloses a fluid processing cassette, abstract, Figure 19, [0124], comprising: first and second covers, Figure 19, character 1908, top 108; and an interior wall positioned between the first and second covers, Figure 19, character 104, wherein the interior wall includes a first surface facing a substantially planar surface of the first cover and defining a portion of a plurality of macrofluidic channels, Figure 19, white spaces 106, fluidic ducts, and a second surface facing the second cover and defining a portion of a plurality of microfluidic channels, Figure 19, white spaces 106 fluid ducts, and the interior wall defines at least one opening providing fluid communication between at least one of the plurality of microfluidic channels and at least one of the macrofluidic channels, Figure 19, [0126], further layers are applied to stacks, creating more channels, and side walls of the microfluidic channels are at least partially defined by projections extending from a surface of the second cover facing the second surface of the interior wall, Figure 19, see side walls consisting of character 104 defining channels.
Additional Disclosures Included are: Claim 2: wherein the fluid processing cassette of claim 1, wherein the first cover is flexible, [0063].; Claim 3: wherein the fluid processing cassette Claim 4: wherein the fluid processing cassette of claim 1, wherein at least one of the macrofluidic channels comprises a sensing station, [0050].; Claim 5: wherein the fluid processing cassette of claim 1, wherein at least one of the macrofluidic channels comprises a valve station, [0050, 0060].; Claim 6: wherein the fluid processing cassette of claim 1, wherein at least one of the macrofluidic channels comprises a pump station, [0050,0060].; Claim 7: wherein the fluid processing cassette of claim 1, wherein the interior wall is secured to one of the covers by an adhesive, [0114].; Claim 8: wherein the fluid processing cassette of claim 1, wherein the interior wall is secured to one of the covers by a weld, [0126].; Claim 9: wherein the fluid processing cassette of claim 8, wherein the weld comprises a hot plate weld, [0114].; Claim 10: wherein the fluid processing cassette of claim 8, wherein the weld comprises a laser weld, [0056, 0112, 0126].; Claim 11: wherein the fluid processing cassette of claim 8, wherein the weld comprises an ultrasonic weld, [0112].; Claim 12: wherein the fluid processing cassette of claim 1, wherein the second cover defines one end and the projections extending from the second cover entirely define the sidewalls of each microfluidic channel, Figure 19, top character 108 is part of side wall of fluid duct 106, and the second surface of the interior wall defines a second end of each microfluidic channel, Figure 19.; Claim 13: wherein the fluid processing cassette of claim 1, wherein the first cover is configured to be placed against a complementary surface of a fluid processing system configured to convey fluid into and through the fluid processing cassette, [0010].; Claim 14: wherein the fluid processing cassette of claim 1, wherein at least one of the covers includes a port configured to accommodate a conduit for conveying fluid into and/or out of the fluid processing cassette, [0010].; Claim 15: wherein the fluid processing cassette of claim 1, wherein at least one of the microfluidic channels is configured to separate a fluid into two or more fluid components, [0102].; and Claim 16: wherein the fluid 
Applicant’s invention is drawn towards a device, a fluid processing cassette. 
Regarding Claim 17, the LAERMER discloses a fluid processing cassette, abstract, Figure 19, [0124], comprising: first and second covers, Figure 19, character 1908, top 108; a first interior wall secured to the first cover, Figure 19, lower character 104 in fluidic part 1904; and a second interior wall secured to the first interior wall and to the second cover, Figure 19, top character 104 in fluidic part 1902, in wherein the first interior wall includes a first surface facing a substantially planar surface of the first cover and cooperating with the first cover to define a plurality of macrofluidic channels, Figure 19, white spaces in fluidic part 1904, fluid duct 106, and a second surface facing the second interior wall, Figure 19, white spaces in fluidic part 1904, fluid duct 106, and the second interior wall includes a first surface facing the first interior wall and cooperating with the second surface of the first interior wall to define a plurality of macrofluidic channels, Figure 19, white spaces fluid duct 106, a second surface facing a surface of the second cover and cooperating with the second cover to define a plurality of microfluidic channels, Figure 19, white spaces in fluidic part 1902, fluid duct 106, side walls of the microfluidic channels are at least partially defined by projections extending from the surface of the second cover, Figure 19, and the 
Additional Disclosures Included are: Claim 18: wherein the fluid processing cassette of claim 17, wherein the first interior wall is secured to the first cover by an adhesive, the second interior wall is secured to the second cover by an adhesive, and/or the first interior wall is secured to the second interior wall by an adhesive, [0114].; and Claim 19: wherein the fluid processing cassette of claim 17, wherein the first interior wall is secured to the first cover by a weld, the second interior wall is secured to the second cover by a weld, and/or the first interior wall is secured to the interior wall by a weld, [0126].; and Claim 20: wherein the fluid processing cassette of claim 17, wherein the second surface of the first interior wall defines one end and a sidewall of each macrofluidic channel defined between the first and second interior walls, and the first surface of the second interior wall defines a second end of each macrofluidic channel defined between the first and second interior walls, Figure 19.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797